         Case 1:21-mj-00464-RMM Document 11 Filed 08/13/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                   No.     21-mj-00464
SHAWN PRICE,                              )
                                          )
            Defendant.                    )
__________________________________________)

                JOINT MOTION TO CONTINUE STATUS CONFERENCE

       The United States of America, through the U.S. Attorney for the District of Columbia,

and joined by defendant Shawn Price, through undersigned counsel, request that the status

conference currently scheduled for August 25, 2021 at 1:00 p.m. be continued for 60 days, and

that the Court exclude the time until that next status conference date from the time within which

the indictment must be returned and the trial must commence under the Speedy Trial Act, 18

U.S.C. § 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh

the best interest of the public and the defendant in a speedy trial pursuant to the factors described

in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv). In support, the parties submit as follows:

   1. On June 7, 2021, Mr. Price was charged via criminal complaint with one count of

       Knowingly Entering or Remaining in any Restricted Building or Grounds Without

       Lawful Authority in violation of 18 U.S.C. § 1752(a)(1); one count of Knowingly

       Engaging in Disorderly or Disruptive Conduct in any Restricted Building or Grounds, in

       violation of 18 U.S.C. § 1752(a)(2); one count of Violent Entry and Disorderly Conduct

       on Capitol Grounds in violation of 40 U.S.C. §§ 5104(e)(2)(D) and (e)(2)(F); one count

       of Obstruction of Law Enforcement During Civil Disorder, in violation of 18 U.S.C. §




                                                  1
     Case 1:21-mj-00464-RMM Document 11 Filed 08/13/21 Page 2 of 4




   231(a)(3); and one count of Obstruction of Justice/Congress, in violation of 18 U.S.C. §

   1512(c)(2). See Dkt. 1.

2. On June 8, 2021, Mr. Price was arrested in Rockaway Township, New Jersey. See Dkt.

   5.

3. On June 16, 2021, Mr. Price had his Initial Appearance in U.S. District Court for the

   District of Columbia where he was released on his personal recognizance subject to

   conditions. See Dkt. 7. The Court set a status hearing for August 25, 2021, at 1:00 p.m.

   and excluded the time until that date from calculation under the Speedy Trial Act.

4. The parties have filed an agreed motion to enter a protective order governing the

   dissemination of discovery and disclosure of sealed material.

5. The government anticipates producing preliminary discovery in this case in the short

   term. But that will be only a portion of the potentially relevant discovery in this case,

   which will be voluminous. Because the charged criminal acts took place at the same

   general time and location as many other charged crimes, the government’s investigation

   into the breach of the United States Capitol on January 6, 2021 has resulted in the

   accumulation and creation of a massive volume of data that may be relevant to many

   defendants. Indeed, the investigation and prosecution of the events of January 6, 2021

   will likely be one of the largest in American history, both in terms of the number of

   defendants prosecuted and the nature and volume of the evidence. Documents and

   evidence accumulated in the investigation thus far include: (a) more than 15,000 hours of

   surveillance and body-worn camera footage from multiple law enforcement agencies; (b)

   approximately 2,000 electronic devices; (c) the results of hundreds of searches of

   electronic communication providers; (d) over 237,000 tips, of which a substantial portion



                                             2
     Case 1:21-mj-00464-RMM Document 11 Filed 08/13/21 Page 3 of 4




   include video, photo and social media; and (e) over 75,000 reports and 93,000

   attachments related to law enforcement interviews of suspects and witnesses and other

   investigative steps. The government is working to meet its unprecedented overlapping

   and interlocking discovery obligations by providing voluminous electronic information in

   the most comprehensive and useable format. However, that process is anticipated to

   extend well beyond the next status conference date of August 25, 2021. Additionally,

   even after defense counsel reviews the preliminary discovery, arrangements will need to

   be made to allow Mr. Price to view it, pursuant to the protective order.

6. Accordingly, the parties now jointly move this Court to continue the status conference,

   currently scheduled for August 25, 2021, for a period of 60 days. Such a continuance

   will allow for the continued provision and review of discovery in this unusual and

   complex case, and will grant counsel for the defendant and the attorney for the

   government the reasonable time necessary for effective preparation, taking into account

   the exercise of due diligence. Proceeding to trial without such a continuance would be

   likely to result in a miscarriage of justice, would make it unreasonable to expect adequate

   preparation for pretrial proceedings and trial itself due to the unusual and complex nature

   of the prosecution, and would deny counsel for both parties the time necessary for

   effective preparation.

7. The parties also request that the time until the date of the continued status conference in

   this matter be excluded from calculation of the time necessary to return an indictment or

   commence a trial, pursuant to the Speedy Trial Act, 18 U.S.C. § 3161. The parties

   submit that a continuance of approximately 60 days is warranted and that an order




                                             3
         Case 1:21-mj-00464-RMM Document 11 Filed 08/13/21 Page 4 of 4




       excluding time would best serve the interests and ends of justice and outweigh the

       interests of the public and defendant in a speedy trial.



   WHEREFORE, the United States and Mr. Price request that this Court continue the status

conference currently scheduled for August 25, 2021 at 1:00 p.m. for a period of 60 days, and that

the Court exclude the time until that next status conference date from the time within which the

indictment must be returned and the trial must commence under the Speedy Trial Act, 18 U.S.C.

§ 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the

best interest of the public and the defendant in a speedy trial pursuant to the factors described in

18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS,
                                               ACTING UNITED STATES ATTORNEY

                                               /s/ William Dreher________
                                               WILLIAM DREHER
                                               Assistant U.S. Attorney
                                               U.S. Attorney’s Office
                                               Western District of Washington
                                               700 Stewart Street, Suite 5220
                                               Seattle, WA 98101-1271
                                               (206) 553-4579


                                               /s/ Harley Breite _________
                                               HARLEY BREITE
                                               The Law Office of Harley D. Breite
                                               331 Straight Street
                                               Paterson, N.J. 07501
                                               (973) 872-0604




                                                     4
